Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is dated as of June 10, 2009 (the
“Effective Date”) between Aon Corporation, a Delaware corporation (the
“Company”) and Ted T. Devine (the “Executive”).

 

WHEREAS, the Company seeks to employ Executive as Executive Vice President of
Aon Corporation and Chief Executive Officer of Aon Specialty; and

 

WHEREAS, Executive desires to continue to serve and be employed upon the terms
and subject to the conditions as amended and restated herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereby agree as follows:

 

1.                                      Employment.    The Company hereby agrees
to employ the Executive and the Executive hereby agrees to be employed upon the
terms and subject to the conditions contained in this Agreement.  The term of
employment of the Executive commenced on May 2, 2005 (the “Employment Date”) and
will continue pursuant to this Agreement until April 30, 2013, unless earlier
terminated pursuant to Section 4 hereof (the “Employment Period”).

 

2.                                      Position and Duties; Responsibilities;
Board Service.   (a)    Position and Duties. The Company shall employ the
Executive during the Employment Period as Executive Vice President of Aon
Corporation and Chief Executive Officer of Aon Specialty, or in another Level 1A
senior executive capacity with profit and loss responsibility as may be
authorized or directed by the Chief Executive Officer of the Company (the
“CEO”).  During the Employment Period, the Executive shall perform faithfully
and loyally and to the best of his abilities the duties assigned to him
hereunder and shall devote his full business time, attention and effort to the
affairs of the Company and its subsidiaries and shall use his best efforts to
promote the interests of the Company and its subsidiaries.  The Executive may
engage in charitable, civic or community activities and, with the prior approval
of the CEO, may serve as a director of any other business corporation, provided
that (i) such activities or service do not interfere with his duties hereunder
or violate the terms of any of the covenants contained in Section 6, 7, or 8
hereof and (ii) such other business corporation provides the Executive with
director and officer insurance coverage which, in the opinion of the CEO, is
adequate under the circumstances.

 

(b)                                 Responsibilities.  The Executive will have
the authority and responsibility typically held by an Executive Vice President
of a large, global publicly-traded company.  The Executive will also perform
such other duties (not inconsistent with his positions) on behalf of the Company
and its subsidiaries as may be from time to time authorized or directed by the
CEO.  The Executive will report to the CEO.

 

3.                                      Compensation.    (a) Base Salary.  The
Company will pay the Executive a base salary of $950,000 per annum (“Base
Salary”), payable semi-monthly in accordance with the Company’s executive
payroll policy.  Such Base Salary shall be reviewed annually on the Company’s
regular executive salary review schedule, and shall be subject to adjustment at
the discretion of the CEO and Organization and Compensation Committee of the
Board of Directors.

 

--------------------------------------------------------------------------------


 

(b)                                 Annual Bonus.  During the Employment Period,
the Executive’s annual bonus target will be 150% of his Base Salary in effect at
the end of the year, and the maximum annual bonus payable will be three times
such target.  Except as set forth herein, the Executive’s bonus shall be subject
to the terms of the Company’s shareholder-approved Senior Officer Incentive
Compensation Plan and to the Aon Incentive Stock Program, as those plans and
programs may be amended from time to time.

 

(c)                                  Initial Stock Award.  On the Employment
Date, the Executive received a restricted stock unit award of 100,000 shares of
common stock of the Company.  Except as otherwise set forth herein, such
restricted stock units are subject to terms and conditions generally applicable
to restricted stock unit grants under the Aon Stock Incentive Plan (the
“Incentive Plan”).  In the event of termination of the Executive’s employment by
the Company without Cause pursuant to Section 4(d) hereof such award shall
continue to vest in accordance with its full original vesting schedule.

 

(d)                                 Initial Stock Option.  (i) On the Employment
Date, the Executive was granted a non-qualified option of 150,000 shares of the
common stock of the Company.  The non-qualified stock option was granted
pursuant to and, except as otherwise set forth herein, is subject to, the terms
of the Incentive Plan.  Such options shall vest in accordance with the terms
generally applicable to option grants under the Aon Stock Incentive Plan.  In
the event of termination of the Executive’s employment by the Company without
Cause pursuant to Section 4(d) hereof such option shall continue to vest in
accordance with its full original vesting schedules.

 

(e)                                  Other Benefits.  During the Employment
Period, the Executive shall be entitled to participate in the Company’s employee
benefit plans generally available to executives of the Company (such benefits
being hereinafter referred to as the “Employee Benefits”).  The Executive also
shall be entitled to vacation (not less than 4 weeks per year) or illness in
accordance with the Company’s policy for executives and to receive all other
fringe benefits as are from time to time made generally available to executives
of the Company.

 

(f)                                    Expense Reimbursement.  During the
Employment Period, the Company shall reimburse the Executive in accordance with
the Company’s policies and procedures, for all proper expenses incurred by him
in the performance of his duties hereunder.

 

(g)                                 2009 Award.  On or about April 27, 2009, the
Executive received an award of 25,000 restricted stock units of Aon Corporation
common stock under the Incentive Plan, as amended from time to time (the “2009
Award”).  The restricted stock units were granted in accordance with the
approval provided by the Organization and Compensation Committee of Aon
Corporation’s board of directors on January 29, 2009.  Except as otherwise set
forth herein, the award is subject to the Company’s standard terms and
provisions, including vesting provisions.  For the avoidance of doubt, the
restricted stock units will vest in equal installments of 25% on the second
through fifth anniversary of the date of grant subject to the Executive’s
continued employment.

 

(h)                                 Other Equity Awards.  Subsequent to the
Employment Date and in addition to the 2009 Award, the Executive has received
additional equity awards that except as otherwise set forth herein are governed
by the terms of the applicable award documents and by the Incentive Plan.

 

4.                                      Termination.    (a)  Death.   Upon the
death of the Executive, this Agreement shall automatically terminate and the
Executive’s executor, administrator or designated beneficiary shall be entitled
to receive the Executive’s Base Salary which shall have accrued to the date of
such

 

2

--------------------------------------------------------------------------------


 

death.  The Company shall pay to the Executive’s executor or administrator of
Executive’s estate a lump sum cash amount equal to the Executive’s Base Salary
at the rate in effect at the date of such death, to which the Executive would
have been entitled from the date of such death until the end of the Employment
Period, reduced by the amount of any benefit paid under any individual or group
life insurance policy maintained by the Company for the benefit of the
Executive.

 

(b)                                 Disability.  The Company may, at its option,
terminate this Agreement upon written notice to the Executive if the Executive,
because of physical or mental incapacity or disability, fails to perform the
essential functions of his position, with reasonable accommodation, if relevant,
required of him hereunder for a continuous period of 120 days or any 180 days
within any 12-month period.  Upon such termination, the Executive or his legal
representative shall be entitled to receive the Base Salary which shall have
accrued to the date of termination, plus continuation of Base Salary, at the
rate in effect at the date of such termination of employment, until the end of
the Employment Period; provided, however, that the amount of any benefit payable
under any disability insurance policy maintained by the Company for the benefit
of the Executive shall be deducted from the payments of such Base Salary.  In
the event of any dispute regarding the existence of the Executive’s incapacity
or disability hereunder, the matter shall be resolved by the determination of an
independent physician agreed to between the Executive and the Company
specializing in the claimed area of incapacity or disability.  The Executive
shall submit to appropriate medical examinations for purposes of such
determination.

 

(c)                                  Cause.  (i) The Company may at any time, at
its option, terminate the Executive’s employment under this Agreement
immediately for Cause (as hereinafter defined).  The Company’s decision in this
regard shall be taken by the Governance Committee of the Board (“Governance
Committee”).  The Executive shall be given at least seven days advance written
notice of any meeting at which the Governance Committee proposes to put forward
for a vote a decision on whether or not to terminate the Executive for Cause and
the written notice shall describe in reasonable detail the basis on which the
Governance Committee may conclude that Cause exists.  The Executive shall have
the opportunity to appear in person and to make such written and/or oral
presentation to such meeting of the Governance Committee as the Executive thinks
fit.  If a majority of the Governance/Nominating Committee authorizes by
affirmative vote a termination for Cause at such meeting (whether or not the
Executive makes any oral or written presentations at such meeting) such
determination shall be final and binding upon the Company and the Executive once
such decision is confirmed in writing and communicated to the Executive.

 

(ii)                                  As used in this Agreement, the term
“Cause” shall mean any one or more of the following:

 

(A)  any intentional act of fraud, embezzlement or theft by the Executive in
connection with his duties hereunder or in the course of his employment
hereunder or the Executive’s admission or conviction of, or plea of nolo
contendere to, a felony or of any crime involving moral turpitude, fraud,
embezzlement, theft or misrepresentation;

 

(B)  any gross negligence or willful misconduct of the Executive resulting in a
loss to the Company or any of its subsidiaries, or damage to the reputation of
the Company or any of its subsidiaries;

 

3

--------------------------------------------------------------------------------


 

(C)  any breach by the Executive of any one or more of the covenants contained
in Section 6, 7, or 8 hereof;

 

(D)  any violation of any statutory or common law duty of loyalty to the Company
or any of its subsidiaries;

 

(E)  the determination by Gregory Case, in his capacity as CEO, that the
Executive has breached the policies or procedures of the Company or engaged in
any action or behavior that is, or if allowed to continue could be, detrimental
to the business or reputation of the Company; or

 

(F)  the Executive’s receipt of two written disciplinary notices from the Global
Head of Human Resources within any twenty-four (24) month period as a result of
the Executive’s breach of the policies or procedures of the Company or any
action or behavior by the Executive that is, or if allowed to continue could be,
detrimental to the business or reputation of the Company.

 

(iii)                               The exercise of the right of the Company to
terminate this Agreement pursuant to this Section 4(c) shall not abrogate the
rights or remedies of the Company in respect of the breach giving rise to such
termination.

 

(iv)                              If the Company terminates the Executive’s
employment for Cause, as defined in Section 4(c), he shall be entitled to:

 

(A) accrued Base Salary through the date of the termination of his employment;
and

 

(B) other Employee Benefits to which the Executive is entitled upon his
termination of employment with the Company, including any regular and
supplemental retirement and disability benefits required pursuant to the terms
of the plans and programs of the Company.

 

(v)                                 The definition of “Cause” herein shall
replace any other definitions of “Cause” in any prior agreements between the
Executive and the Company, including, but not limited to, any prior equity
awards, and such definition shall be used for purposes of determining the
Executive’s right to any payments or benefits under such prior agreements in the
event of his termination of employment.

 

(d)                                 Termination Without Cause.  If, during the
Employment Period, the Company terminates the employment of the Executive
hereunder for any reason other than a reason set forth in Section 4(a), (b) or
(c), the Company will give the Executive 12 months’ prior written notice of such
termination and:

 

(i)                                     during the notice period or thereafter,
as applicable, the Executive will be entitled to the payments and benefits
specified by Sections 4(c)(iv)(A) and (B); and

 

(ii)                                  concurrent with the last day of the notice
period, the Executive will be entitled to receive a lump sum cash payment.  The
lump sum payment will be equal to the product of (x) two

 

4

--------------------------------------------------------------------------------


 

and (y) the sum of the annual Base Salary and the Executive’s target annual
incentive bonus for the Bonus Year in which the Executive’s employment
terminates.

 

Notwithstanding the foregoing provisions of this Section 4(d), if any payment
specified by this Section 4(d) would not be deductible by the Company for
federal income tax purposes by reason of Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”), or any similar or successor statute
(excluding Section 280G of the Code), such payment will be deferred and the
amount thereof (plus earnings thereon in accordance with the terms of such
deferral) will be paid to the Executive at the earliest time that such payment
is deductible by the Company.

 

(e)                                  Voluntary Termination.   The Executive may
voluntarily terminate his employment with the Company prior to the end of the
Employment Period for any reason.  If the Executive voluntarily terminates his
employment pursuant to this Section 4(e), the Executive shall give the Company
12 months prior written notice and shall be entitled to the payments specified
by Sections  4(c)(iv)(A) and(B).

 

(f)  Termination for Good Reason.  (i) Upon 30 days’ prior written notice to the
Company, the Executive may voluntarily terminate his employment for Good Reason
(as herein defined).  If the Executive voluntarily terminates employment
pursuant to this Section 4(f), the Executive’s entitlement to compensation and
benefits will cease immediately, except that the Executive will be entitled to
the payments and benefits specified in Section 4(d);

 

(ii)                                  As used in this Agreement, “Good Reason”
means, during the Employment Period and without the written consent of the
Executive, the following, provided that an isolated, insubstantial or
inadvertent action not taken in bad faith or a failure not occurring in bad
faith, which is reasonably remedied by the Company promptly after receipt of
notice thereof given by the Executive will not constitute Good Reason:

 

(A)                       the assignment to the Executive of duties, authority
or responsibilities materially inconsistent in any respect with a Level 1A
senior executive position as contemplated by this Agreement;

 

(B)                         any failure by the Company to comply with the
provisions of Section 3 hereof;

 

(C)                         any requirement by the Company that the Executive’s
principal office be located more than 50 miles outside of the greater Chicago
metropolitan area; or

 

(D)                        any other material breach by the Company of this
Agreement.

 

(iii)                               The Executive acknowledges and agrees that
the performance of his duties in London in connection with his position as Chief
Executive Officer of Aon Specialty and any travel connected with such duties
will not be considered to give rise to a Good Reason for his termination under
this Agreement.

 

5.                                      Federal and State
Withholding.                       The Company shall deduct from the amounts
payable to the Executive pursuant to this Agreement the amount of all required
federal, state and local withholding taxes in accordance with the Executive’s
Form W-4 on file with the Company, and all applicable federal employment taxes.

 

5

--------------------------------------------------------------------------------


 

6.                                      Noncompetition;
Nonsolicitation.              (a)  General.  The Executive acknowledges that in
the course of his employment with the Company he has and will become familiar
with trade secrets and other confidential information concerning the Company and
its subsidiaries and that his services will be of special, unique and
extraordinary value to the Company and its affiliates.

 

(b)                                 Noncompetition.  The Executive agrees that
during the period of his employment with the Company and for a period of two
years thereafter (the “Noncompetition Period”) he shall not in any manner,
directly or indirectly, through any person, firm or corporation, alone or as a
member of a partnership or as an officer, director, stockholder, investor or
employee of or consultant to any other corporation or enterprise or otherwise,
engage or be engaged, or assist any other person, firm, corporation or
enterprise in engaging or being engaged, in any business, in which the Executive
was involved or had knowledge, being conducted by, or contemplated by, the
Company or any of its subsidiaries as of the termination of the Executive’s
employment in any geographic area in which the Company or any of its
subsidiaries is then conducting such business.

 

(c)                                  Nonsolicitation.  The Executive further
agrees that during the Noncompetition Period he shall not in any manner,
directly or indirectly, induce or attempt to induce any employee of the Company
or any of its subsidiaries to terminate or abandon his or her employment for any
purpose whatsoever.

 

(d)                             Exceptions.  Nothing in this Section 6 shall
prohibit the Executive from being (i) a stockholder in a mutual fund or a
diversified investment company or (ii) a passive owner of not more than two
percent of the outstanding stock of any class of a corporation, any securities
of which are publicly traded, so long as Executive has no active participation
in the business of such corporation.

 

(e)                                  Reformation.  If, at any time of
enforcement of this Section 6, a court holds that the restrictions stated herein
are unreasonable under circumstances then existing, the parties hereto agree
that the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or area and that
the court shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law.  This Agreement shall not
authorize a court to increase or broaden any of the restrictions in this
Section 6.

 

(f)                                    Consideration; Breach.  The Company and
the Executive agree that the payments to be made, and the benefits to be
provided, by the Company to the Executive pursuant to Section 3 hereof shall be
made and provided in consideration of the Executive’s agreements contained in
Section 6 hereof.  In the event that the Executive shall commit a material
breach of any provision of Section 6 hereof, the Company shall be entitled
immediately to terminate making all remaining payments and providing all
remaining benefits pursuant to Section 3 hereof and upon such termination the
Company shall have no further liability to the Executive under this Agreement.

 

7.                                      Confidentiality.  The Executive shall
not, at any time during the Employment Period or thereafter, make use of or
disclose, directly or indirectly, any (i) trade secret or other confidential or
secret information of the Company or of any of its subsidiaries or (ii) other
technical, business, propietary or financial information of the Company or of
any of its subsidiaries not available to the public generally or to the
competitors of the Company or to the competitors of any of its subsidiaries
(“Confidential

 

6

--------------------------------------------------------------------------------


 

Information”), except to the extent that such Confidential Information
(a) becomes a matter of public record or is published in a newspaper, magazine
or other periodical available to the general public, other than as a result of
any act or omission of the Executive, (b) is required to be disclosed by any
law, regulation or order of any court or regulatory commission, department or
agency, provided that the Executive gives prompt notice of such requirement to
the Company to enable the Company to seek an appropriate protective order, or
(c) is necessary to perform properly the Executive’s duties under this
Agreement.  Promptly following the termination of the Employment Period, the
Executive shall surrender to the Company all records, memoranda, notes, plans,
reports, computer tapes and software and other documents and data which
constitute Confidential Information which he may then possess or have under his
control (together with all copies thereof).

 

8.                                      Inventions.  The Executive hereby
assigns to the Company his entire right, title and interest in and to all
discoveries and improvements, patentable or otherwise, trade secrets and ideas,
writings and copyrightable material, which may be conceived by the Executive or
developed or acquired by him during the Employment Period, which may pertain
directly or indirectly to the business of the Company or any of its
subsidiaries.  The Executive agrees to disclose fully all such developments to
the Company upon its request, which disclosure shall be made in writing promptly
following any such request.  The Executive shall, upon the Company’s request,
execute, acknowledge and deliver to the Company all instruments and do all other
acts which are necessary or desirable to enable the Company or any of its
subsidiaries to file and prosecute applications for, and to acquire, maintain
and enforce, all patents, trademarks and copyrights in all countries.

 

9.                                      Enforcement.  The parties hereto agree
that the Company and its subsidiaries would be damaged irreparably in the event
that any provision of Section 6, 7, or 8 of this Agreement were not performed in
accordance with its terms or were otherwise breached and that money damages
would be an inadequate remedy for any such nonperformance or breach. 
Accordingly, the Company and its successors and permitted assigns shall be
entitled, in addition to other rights and remedies existing in their favor, to
an injunction or injunctions to prevent any breach or threatened breach of any
of such provisions and to enforce such provisions specifically (without posting
a bond or other security).  The Executive agrees that he will submit himself to
the personal jurisdiction of the courts of the State of Illinois in any action
by the Company to enforce any provision of Section 7, 8 or 9 of this Agreement.

 

10.                               Survival.  Sections 3, 4, 6, 7, 8, 9, 10, 21,
and 22 of this Agreement shall survive and continue in full force and effect in
accordance with their respective terms, notwithstanding any termination of the
Employment Period.

 

11.                               Notices.  All notices and other communications
required or permitted hereunder shall be in writing and shall be deemed given
when (i) delivered personally or by overnight courier to the following address
of the other party hereto (or such other facsimile number for such party as
shall be specified by notice given pursuant to this Section 12), with the
confirmatory copy delivered by overnight courier to the address of such party
pursuant to this Section 12:

 

If to the Company, to:

 

Aon Corporation

200 East Randolph

Chicago, Illinois 60601

 

7

--------------------------------------------------------------------------------


 

Attention:  President and Chief Executive Officer

 

with copies to:

 

Aon Corporation

200 East Randolph

Chicago, Illinois 60601

Attention:  General Counsel

 

If to the Executive, to the Executive’s home address as shows on the Company’s
records.

 

12.                               Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under applicable
law or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of any other provision
of this Agreement or the validity, legality or enforceability of such provision
in any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

13.                               Entire Agreement.  This Agreement and any
existing equity awards referenced herein constitute the entire agreement and
understanding between the parties with respect to the subject matter hereof, and
this Agreement supersedes and preempts any prior understandings, agreements or
representations by or between the parties, written or oral, which may be related
in any manner to the subject matter hereof.

 

15.                               No Mitigation.   In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and such amounts shall not be reduced whether or
not the Executive obtains other employment.

 

16.                               Successors and Assigns.  This Agreement shall
be enforceable by the Executive and his heirs, executors, administrators and
legal representatives, and by the Company and its successors and assigns, and
shall be binding on such successors and assigns.

 

17.                               Headings; Inconsistency.  Section headings in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose.  In the event of
any inconsistency between the terms of this Agreement and any form, award, plan
or policy of the Company or any other agreement between the Executive and the
Company, the terms of this Agreement shall control.

 

18.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Illinois without regard to principles of conflict of laws.

 

19.                               Amendment and Waiver.  The provisions of this
Agreement may be amended or waived only by the written agreement of the Company
and the Executive, and no course of conduct

 

8

--------------------------------------------------------------------------------


 

or failure or delay in enforcing the provisions of this Agreement shall affect
the validity, binding effect or enforceability of this Agreement.

 

20.                               Counterparts.   This Agreement may be executed
in two counterparts, each of which shall be deemed to be an original an both of
which together shall constitute one and the same instrument.

 

21.                               Code Section 409A.  (a)  The time or schedule
of any payment or amount scheduled to be paid pursuant to the terms of this
Agreement, including but not limited to any restricted stock unit or other
equity-based award, payment, or amount that provides for the “deferral of
compensation” (as such term is described under Section 409A of the Internal
Revenue Code of 1986, as amended (“Code Section 409A”)), may not be accelerated
except as otherwise permitted under Code Section 409A and the guidance and
Treasury regulations issued thereunder.

 

(b)  The parties intend that this Agreement and the benefits provided hereunder
be interpreted and construed to comply with Code Section 409A to the extent
applicable thereto.  The time and form of payment of incentive compensation,
disability benefits, severance payments, expense reimbursements and payments of
in-kind benefits described herein will be made in accordance with the applicable
sections of this Agreement, provided that with respect to termination of
employment for reasons other than death, the payment at such time can be
characterized as a “short-term deferral” for purposes of Code Section 409A or as
otherwise exempt from the provisions of Code Section 409A, or if any portion of
the payment cannot be so characterized, and the Executive is a “specified
employee” under Code Section 409A, such portion of the payment will be delayed
until the earlier to occur of the Executive’s death or the date that is six
months and one day following the Executive’s termination of employment (the
“Delay Period”).  Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this section will be paid or reimbursed to the
Executive in a lump sum, and any remaining payments due under this Agreement
will be payable at the same time and in the same form as such amounts would have
been paid.  Further, if the Executive is a “specified employee” and if any
equity-based awards granted to the Executive by the Company pursuant to this
Agreement or otherwise, continue to vest upon the Executive’s termination of
employment, and are deemed a “deferral of compensation” (as such term is
described under Code Section 409A), the equity-based awards will not be settled
or released until the expiration of the Delay Period.  For purposes of applying
the provisions of Code Section 409A, each separately identifiable amount to
which the Executive is entitled will be treated as a separate payment.  In
addition, the disability benefits and severance payments will be treated as a
series of separate payments.

 

(c)  Although the Company intends to administer the Agreement so that it will
comply with the requirements of Code Section 409A, the Company does not
represent or warrant that the Agreement will comply with Code Section 409A or
any other provision of federal, state, local or non-United States law.  Provided
that the Company administers this Agreement in a manner consistent with the
terms of this Agreement, neither the Company, its subsidiaries, nor their
respective directors, officers, employees or advisers will be liable to the
Executive (or any other individual claiming a benefit through the Executive) for
any tax, interest, or penalties the Executive may owe as a result of
compensation paid under the Agreement, and the Company and its subsidiaries will
have no obligation to indemnify or otherwise protect the Executive from the
obligation to pay any taxes pursuant to Code Section 409A.

 

9

--------------------------------------------------------------------------------


 

22.                               Mediation.  In the event a dispute arises in
connection with this Agreement, the Company and the Executive agree to submit
the dispute to non-binding mediation to be paid for by the Company which shall
select the mediator.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

AON CORPORATION

 

 

 

 

 

By:

   /s/ Jeremy G. O. Farmer

 

 

 

Title:

   Vice President

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Ted T. Devine

 

 

Ted T. Devine

 

10

--------------------------------------------------------------------------------